SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1016
CA 16-00108
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND SCUDDER, JJ.


JULIANNE RIZZO, INDIVIDUALLY, AND ON BEHALF
OF NATIONAL VACUUM CORP., NATIONAL MAINTENANCE
CONTRACTING CORP., NATIONAL POWER ASSOCIATES CORP.,
AND NATIONAL RESPONSE & EMERGENCY SERVICES, INC.,
AND JULIANNE RIZZO CPA, P.C., FORMERLY KNOWN AS
ELLEGATE AND RIZZO CPA’S P.C., INDIVIDUALLY AND
ON BEHALF OF NATIONAL VACUUM CORP., NATIONAL
MAINTENANCE CONTRACTING CORP., NATIONAL POWER
ASSOCIATES CORP., AND NATIONAL RESPONSE &
EMERGENCY SERVICES, INC., PLAINTIFFS-APPELLANTS,


                      V                                           ORDER

NATIONAL VACUUM CORP., NATIONAL POWER ASSOCIATES
CORP., NATIONAL RESPONSE & EMERGENCY SERVICES,
INC., NATIONAL VACUUM ENVIRONMENTAL CORP., JOHN G.
KOZLOWSKI, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (DAVID HAKAN ELIBOL
OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.

DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (STEVEN W. KLUTKOWSKI
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County (Mark
A. Montour, J.), entered March 26, 2015. The order granted the motion
of defendant National Vacuum Corp., for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court